EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 17, 2004, by
and among Rentrak Corporation, an Oregon corporation (the “Company”), the
selling shareholders set forth in Exhibit A attached hereto (collectively,
“Sellers”), and Mark Cuban, an individual resident of Dallas County, Texas (the
“Purchaser”).

 

WHEREAS, the Company has authorized the issuance and sale of 308,200 shares (the
“Primary Shares”) of common stock, par value $0.001 per share (the “Common
Stock”), of the Company, upon the terms and conditions set forth herein.

 

WHEREAS, the Sellers will own at the Closing (as defined below) an aggregate of
191,800 issued and outstanding shares of Common Stock (the “Additional Shares”)
and desire to sell such shares to Purchaser upon the terms and conditions set
forth herein.

 

WHEREAS, Purchaser wishes to purchase the Primary Shares and the Additional
Shares (collectively, the “Shares”) upon the terms and conditions stated in this
Agreement.

 

NOW THEREFORE, the Company, Sellers and Purchaser hereby agree as follows:

 

1.             PURCHASE AND SALE OF COMMON STOCK.

 

(a)           Purchase of Common Stock.  The Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, the Primary Shares for
the aggregate purchase price (the “Primary Shares Purchase Price”) of Two
Million Seven Hundred Seventy-Three Thousand Eight Hundred Dollars
($2,773,800.00).  Each Seller shall sell to Purchaser, and Purchaser shall
purchase from each Seller, the number of Additional Shares set forth opposite
such Seller’s name in Exhibit A attached hereto for the aggregate purchase price
(the “Additional Shares Purchase Price”) of One Million Seven Hundred Twenty-Six
Thousand Two Hundred Dollars ($1,726,200.00), with a purchase price per
Additional Share (the “Price Per Share”) equal to Nine Dollars ($9.00).

 

(b)           Form of Payment.  On the Closing Date (as defined below) (i)
Purchaser shall pay the Primary Shares Purchase Price by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of duly executed certificates
representing the Primary Shares, (ii) the Company shall deliver such
certificates duly executed on behalf of the Company to Purchaser or, if so
designated by Purchaser, in the name of a nominee designated by Purchaser,
against delivery of the Primary Shares Purchase Price, (iii) Purchaser shall pay
the Additional Shares Purchase Price by wire transfer of immediately available
funds to Sellers, with each Seller to receive that portion of the Additional
Shares Purchase Price allocable to the Additional Shares being sold by such
Seller based on the Price Per Share, in accordance with such Seller’s written
wiring instructions, against delivery of certificates representing the number of
Additional Shares that Purchaser is purchasing from such Seller registered in
Purchaser’s name or duly endorsed for transfer, or accompanied by duly executed
stock powers, and (iv) each Seller shall deliver such certificates registered in
Purchaser’s name or duly endorsed for transfer, or accompanied by duly executed
stock powers, to Purchaser or, if so designated by Purchaser, in the name of a
nominee designated by Purchaser, against delivery of such Seller’s allocable
portion of the Additional Shares Purchase Price.

 

(c)           Closing and Closing Date.  The completion of the purchase and sale
of the Shares (the “Closing”) shall occur as soon as practicable after the
satisfaction or waiver of all conditions or obligations of Purchaser, Sellers
and the Company and the conditions set forth in Sections 6 and 7 hereof on a
date (the “Closing Date”) determined by Purchaser upon prior notice to the
Company and Sellers, provided that in any event, without prior notice, the
Closing Date shall be the third business day following the date of this
Agreement.  The Closing shall take place at the offices of Jenkens & Gilchrist,
P.C., 1445 Ross Avenue, Suite 3200, Dallas, Texas 75202 at 4:00 p.m., local
time, on the Closing Date, or at such other place and time as the parties shall
mutually agree.  At the Closing, the parties shall effect the deliveries
required by Section 1(b) above.  To accommodate the Closing,

 

1

--------------------------------------------------------------------------------


 

Jenkens & Gilchrist shall act as agent for the parties hereto solely to receive
deliveries of the certificates representing the Shares.  At the Closing, Jenkens
& Gilchrist shall deliver the certificates to Purchaser only upon telephonic,
facsimile, or electronic mail confirmation of the receipt of the wire transfers
contemplated by, and in accordance with the wiring instructions delivered
pursuant to, Section 1(b) above; provided, however, that the Company and Sellers
shall have delivered such wiring instructions to Purchaser not later than the
close of business two days prior to the Closing Date.

 

2.             PURCHASER’S REPRESENTATIONS AND WARRANTIES.  Purchaser represents
and warrants to the Company and Sellers that:

 

(a)           Investment Purpose.  As of the date hereof, Purchaser is
purchasing the Shares set forth herein for its own account for investment only
and not with a present view towards the public sale or distribution thereof,
except pursuant to sales registered or exempted from registration under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(b)           Accredited Purchaser Status.  Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.

 

(c)           Reliance on Exemptions.  Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and Sellers are relying upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Shares.

 

(d)           Information.  Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares which
have been requested by Purchaser or its advisors.  Purchaser and its advisors,
if any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigation conducted by
Purchaser or any of its advisors or representatives shall modify, amend or
affect Purchaser’s right to rely on the Company’s and Sellers’ representations
and warranties contained in Sections 3 and 4.  Purchaser understands that its
investment in the Shares involves a significant degree of risk.

 

(e)           Governmental Review.  Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

(f)            Transfer or Resale.  Purchaser understands that (i) except as
provided in Section 5(d) hereof, the Shares have not been and are not being
registered under the Securities Act or any applicable state securities laws, and
may not be transferred unless (a) subsequently included in an effective
registration statement thereunder, (b) Purchaser shall have delivered to the
Company an opinion of counsel (which opinion shall be reasonably acceptable to
the Company) to the effect that the Shares to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration, (c) sold or
transferred to an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act (or a successor rule) (“Rule 144”)) or (d) sold pursuant to
Rule 144; (ii) any sale of such Shares made in reliance on Rule 144 may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Shares under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Shares under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case, other than pursuant to Section 5(d) hereof).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Shares may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

 

2

--------------------------------------------------------------------------------


 

(g)           Legends.  Purchaser understands that until such time as the Shares
have been registered under the Securities Act, the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities have been acquired for
investment and may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably acceptable to the
Company, that registration is not required under said Act or unless sold
pursuant to Rule 144 under said Act.  Notwithstanding the foregoing, this
security may be pledged in connection with a bona fide margin account.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Shares upon which it is
stamped, if, unless otherwise required by applicable state securities laws (a)
such Shares are registered for sale under an effective registration statement
filed under the Securities Act and disposed of in a bona fide sale, or (b) such
holder provides the Company with an opinion of counsel, in form, substance and
scope reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Shares may be made without registration under the Securities
Act and such sale or transfer is effected or (c) such holder provides the
Company with reasonable assurances that such Shares can be sold pursuant to
Rule 144 under the Securities Act (or a successor rule thereto) without any
restriction as to the number of Shares that can then be immediately sold.

 

(h)           Authorization; Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of Purchaser and is a valid
and binding agreement of Purchaser enforceable against Purchaser in accordance
with its terms, subject to bankruptcy, insolvency and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to and covenants with Purchaser, as follows:

 

(a)           Organization and Qualification.  The Company and each of its
Subsidiaries (as defined below), if any, is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
formed, with full power and authority (corporate and other) to own, lease, use
and operate its properties and to carry on its business as described in the
Company’s Schedule 14A, current reports on Form 8-K and regular reports on
Form 10-Q and 10-K, as filed (including any amendment(s) to any of the
foregoing) by the Company with the SEC on or after July 14, 2004 (the
“SEC Documents”), as and where now owned, leased, used, operated and conducted,
except where the failure to be in good standing or to have such power and
authority would not have a material adverse effect on the Company and its
Subsidiaries taken as a whole.  “Subsidiaries” means any corporation or other
organization, whether incorporated or unincorporated, in which the Company owns,
directly or indirectly, any equity or other ownership interest.

 

(b)           Authorization; Enforcement.  (i) The Company has all requisite
corporate power to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to issue the Primary Shares, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization of the Company, its Board of Directors, or its stockholders is
required, (iii) this Agreement has been duly executed and delivered on behalf of
the Company, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (a) Thirty Million (30,000,000) shares of
Common Stock, of which 9,882,132 shares were outstanding,

 

3

--------------------------------------------------------------------------------


 

all of which are duly authorized, validly issued, fully paid and nonassessable;
and (b) Ten Million (10,000,000) shares of Preferred Stock, $0.001 par value
(the “Preferred Stock”), of which none are outstanding.

 

(d)           Issuance of Shares.  Subject to the delivery of the Primary Shares
Purchase Price, on the Closing Date the Primary Shares will be duly authorized,
validly issued, fully paid and non-assessable, free and clear of all liens and
encumbrances, and will not subject the holder thereof to personal liability by
reason of being such holder.  There are no preemptive or similar rights of any
stockholder of the Company or any other person to acquire any of the Primary
Shares.  The Common Stock is listed for trading on the Nasdaq National Market
System (“Nasdaq”) and (1) the Company and the Common Stock meet the criteria for
continued listing and trading on Nasdaq; (2) no suspension of trading in the
Common Stock is in effect, and (3) the Company does not reasonably anticipate
that the Common Stock will be delisted by Nasdaq in the foreseeable future.

 

(e)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its articles of incorporation or by-laws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any Subsidiary is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected.  Neither the Company nor any Subsidiary is in violation of
its articles of incorporation, by-laws or other organizational documents, and
neither the Company nor any Subsidiary is in default, and, except as may result
from the litigation matter described in Item 3 of the 2004 Form 10-K (as defined
below), no event has occurred which with notice or lapse of time or both could
put the Company or any Subsidiary in default, under, and neither the Company nor
any Subsidiary has taken any action or failed to take an action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any
Subsidiary is a party or by which any property or assets of the Company or any
Subsidiary is bound or affected.

 

(f)            SEC Documents; Financial Statements.

 

(i)            The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and any other material reports or documents required to be
filed by it with the SEC since March 31, 2004; provided that its Annual Report
on Form 10-K for the fiscal year ended March 31, 2004 (the “2004 Form 10-K”), is
deemed to have been timely filed pursuant to Rule 12b-25 under the Exchange
Act.  As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein, or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to the Company’s 2004 Form 10-K and its Quarterly
Report on Form 10-Q for the quarter ended June 30, 2004 (the “June 2004 Form
10-Q”), the foregoing representations shall be deemed to apply only to such
reports as amended by amendments filed with the SEC prior to the date of this
Agreement.

 

(ii)           As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto; provided that, with respect to the
2004 Form 10-K and the June 2004 Form 10-Q, the foregoing representation shall
be deemed to apply only to the financial statements contained in amendments to
such reports filed with the SEC prior to the date of this Agreement.  The
financial statements described in the preceding sentence have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (1) as may be
otherwise indicated in such financial statements or the notes thereto, or (2) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries

 

4

--------------------------------------------------------------------------------


 

as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

4.             REPRESENTATIONS AND WARRANTIES OF SELLERS.  Each Seller hereby
represents and warrants to and covenants with Purchaser, individually as to such
Seller, as follows:

 

(a)           Authorization; Enforcement.  (i) Each Seller has the requisite
power to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Additional Shares owned by him,
in accordance with the terms hereof, (ii) this Agreement has been duly and
validly authorized, executed and delivered, and (iii) this Agreement constitutes
a legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms, subject to bankruptcy, insolvency and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

(b)           Transfer of Shares.  Each Seller, as of the Closing, will be the
sole beneficial owner of the Additional Shares owned or to be owned by him and
will own such Additional Shares free and clear of all liens, claims,
encumbrances, options, pledges, proxies and restrictions, except restrictions on
transfer imposed by applicable securities laws.  Subject to the delivery of the
Additional Shares Purchase Price, at the Closing, the delivery of the Additional
Shares will vest good and marketable title to such Additional Shares in
Purchaser free and clear of all liens, claims, encumbrances, options, pledges,
proxies and restrictions, except restrictions on transfer imposed by applicable
securities laws.  There are no options, warrants or similar rights of any person
to acquire any of the Additional Shares and there are no actions, suits or
proceedings, pending or threatened, involving the ownership by such Seller of
Additional Shares.

 

5.             COVENANTS.

 

(a)           Commercially Reasonable Efforts.  The parties shall use their
commercially reasonable efforts to satisfy timely each of the conditions
described in Section 6 and 7 of this Agreement.

 

(b)           Reporting Status.  The Common Stock is registered under
Section 12(g) of the Exchange Act.  Until such time as Purchaser may sell the
Shares under Rule 144(k) without regard to any other requirements of Rule 144,
so long as Purchaser beneficially owns any of the Shares, the Company shall
timely file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not voluntarily terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination; provided
that this covenant shall be of no further effect in the event that more than
50 percent of the then outstanding shares of Common Stock are acquired by a
single person or by a group as described in Rule 13d-5(b)(1) under the Exchange
Act.

 

(c)           Listing.  If applicable, the Company shall promptly secure the
listing of the Primary Shares upon each national securities exchange or
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all
Shares.  For so long as the covenant in Section 5(b) continues in effect, the
Company will take all commercially reasonable steps to obtain and maintain the
listing and trading of its Common Stock on the Nasdaq, including compliance with
the Company’s reporting, filing and other obligations under the bylaws or rules
of such exchange.  The Company shall promptly provide to Purchaser copies of any
notices it receives from the Nasdaq and any other exchanges or quotation systems
on which the Common Stock is then listed or quoted regarding the continued
eligibility of the Common Stock for listing or quotation on such exchanges and
quotation systems.

 

(d)           Registration Rights.  In the event that at any time on or after
the first anniversary of the Closing Date, the covenant in Section 5(b) is not
in effect or Purchaser is otherwise unable to utilize Rule 144 for the resale of
any of the Shares (other than by reason of the application of Rule 144(e) and/or
Rule 144(f)), within thirty (30) days after written demand by Purchaser, the
Company shall file with the SEC and thereafter use commercially reasonable
efforts to cause to become effective, a registration statement under Rule 415 of
the Securities Act of 1933, as amended, or any similar rule that may be adopted
by the SEC, covering the resale of the

 

5

--------------------------------------------------------------------------------


 

Shares (the “Registration Statement”).  The Company may include in such
Registration Statement other securities of the Company to be resold by holders
other than Purchaser.  The Company will use commercially reasonable efforts to
maintain the effectiveness of the Registration Statement for a period of at
least one year from and after the initial effective date of the Registration
Statement.  The Company shall bear all costs of the Company relating to
preparation and filing of the Registration Statement, shall provide copies of
the Registration Statement to Purchaser for review and comment prior to filing,
and shall provide Purchaser with such number of copies of any final prospectus
as Purchaser may reasonably request.

 

6.             CONDITIONS TO THE COMPANY’S AND THE SELLERS’ OBLIGATION TO SELL. 
The obligation of the Company hereunder to issue and sell the Primary Shares,
and of Sellers to sell the Additional Shares, to Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s and
each Seller’s sole benefit and may be waived by the Company or a Seller as to
the Shares to be sold by it or him at any time in its or his sole discretion:

 

(a)           Delivery of Agreements.  Purchaser shall have executed this
Agreement and delivered the same to the Company and each Seller.

 

(b)           Payment of Purchase Price.  Purchaser shall have delivered the
Primary Shares Purchase Price or the Additional Shares Purchase Price, as
applicable, in accordance with Section 1(a) above.

 

(c)           No Litigation.  No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

7.             CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE.  The obligation
of Purchaser to purchase the Shares at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Purchaser’s sole benefit and
may be waived by Purchaser at any time in his sole discretion:

 

(a)           Delivery of Agreements.  The Company and each Seller shall have
executed this Agreement and delivered the same to Purchaser.

 

(b)           Delivery of Common Stock Certificates.  The Company shall have
delivered to Purchaser duly executed certificate(s) (in such denominations as
Purchaser shall request) representing the Primary Shares, and each Seller shall
have delivered to Purchaser certificate(s) representing the Additional Shares,
registered in Purchaser’s name or duly endorsed for transfer or accompanied by
duly executed stock powers, in each case, in accordance with Section 1(a) above.

 

(c)           No Litigation.  No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

(d)           Common Stock Trading.  Trading in the Common Stock on Nasdaq shall
not have been suspended by the SEC or Nasdaq.

 

(e)           Other Documents.  Purchaser shall have received such other
documents and certificates, in form and substance reasonably satisfactory to
Purchaser and his counsel, relating to matters incident to the transactions
contemplated hereby as Purchaser may reasonably request.

 

6

--------------------------------------------------------------------------------


 

8.             INDEMNIFICATION.

 

(a)           Indemnification.  The Company and each Seller, severally and not
jointly, on the one hand, and Purchaser, on the other hand, each agrees to
indemnify and hold the other harmless from and against any loss, damage,
liability, penalty or expense (including amounts paid in settlement and
reasonable attorneys’ fees and expenses) resulting either directly or indirectly
from any breach of the representations, warranties, covenants or agreements of
such party contained in this Agreement or any other document or certificate
delivered pursuant hereto or thereto or in connection herewith or therewith;
provided that in no event shall the amount for which any Seller shall be liable
to the Purchaser as indemnification exceed such Seller’s proportionate share of
the Additional Shares Purchase Price together with such Seller’s proportionate
share of costs incurred by Purchaser to enforce this indemnification; and
provided further that the Company shall have no obligation to indemnify
Purchaser with respect to breach of Section 3(f) unless Purchaser gives notice
of his claim for such breach prior to the expiration of two years from the date
of this Agreement.

 

(b)           Claims for Indemnification; Defense of Indemnified Claims.

 

(i)            For purposes of this Section, the party entitled to
indemnification shall be known as the “Indemnified Party” and the party required
to indemnify shall be known as the “Indemnifying Party.”  In the event that the
Indemnifying Party shall be obligated to the Indemnified Party pursuant to this
Section 8 or in the event that a suit, action, investigation, claim or
proceeding is begun, made or instituted as a result of which the Indemnifying
Party may become obligated to the Indemnified Party hereunder, the Indemnified
Party shall give prompt written notice to the Indemnifying Party of the
occurrence of such event, specifying the basis for such claim or demand, and the
amount or estimated amount thereof to the extent then determinable (which
estimate shall not be conclusive of the final amount of such claim or demand);
provided, however, that the failure to give such notice shall not constitute a
waiver of the right to indemnification hereunder unless the Indemnifying Party
is actually prejudiced in a material respect thereby.  The Indemnifying Party
agrees to defend, contest or otherwise protect against any such suit, action,
investigation, claim or proceeding at the Indemnifying Party’s own cost and
expense with counsel of its own choice, who shall be, however, reasonably
acceptable to the Indemnified Party.  The Indemnifying Party may not make any
compromise or settlement without the prior written consent of the Indemnified
Party (which will not be unreasonably withheld or delayed) and the Indemnified
Party shall receive a full and unconditional release reasonably satisfactory to
it pursuant to such compromise or settlement.  The Indemnified Party shall have
the right but not the obligation to participate at its own expense in the
defense thereof by counsel of its own choice.  If requested by the Indemnifying
Party, the Indemnified Party shall (at the Indemnifying Party’s expense) (i)
cooperate with the Indemnifying Party and its counsel in contesting any claim or
demand which the Indemnifying Party defends, (ii) provide the Indemnifying Party
with reasonable access during normal business hours to its books and records to
the extent they relate to the condition or operation of the business and are
requested by the Indemnifying Party to perform its indemnification obligations
hereunder, and to make copies of such books and records, and (iii) make
personnel available to assist in locating any books and records relating to the
business or whose assistance, participation or testimony is reasonably required
in anticipation of, preparation for or the prosecution and defense of, any claim
subject to this Section 8.  In the event that the Indemnifying Party fails
timely to defend, contest or otherwise protect the Indemnified Party against any
such suit, action, investigation, claim or proceeding, the Indemnified Party
shall have the right to defend, contest or otherwise protect the Indemnified
Party against the same and may make any reasonable compromise or settlement
thereof and recover the entire cost thereof from the Indemnifying Party
including without limitation, reasonable attorneys’ fees, disbursements and all
amounts paid as a result of such suit, action, investigation, claim or
proceeding or compromise or settlement thereof.

 

9.             GOVERNING LAW; MISCELLANEOUS.

 

(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Texas without regard to
the principles of conflict of laws.  The parties hereto hereby submit to the
exclusive jurisdiction of the United States federal courts located in Dallas,
Texas, with respect to any dispute arising under this Agreement, the agreements
entered into in connection herewith or the transactions contemplated hereby or
thereby.

 

(b)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when

 

7

--------------------------------------------------------------------------------


 

counterparts have been signed by each party and delivered to the other party. 
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

(e)           Specific Performance.  The parties agree that irreparable damage
will result in the event that this Agreement is not specifically enforced, and
the parties agree that any damages available at law for a breach of this
Agreement would not be an adequate remedy.  Therefore, the provisions hereof and
the obligations of the parties hereunder shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for and granted in
connection therewith.  Such remedies and all other remedies provided for in this
Agreement shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which a party may have under this Agreement or
otherwise.

 

(f)            Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties with respect to the matters covered herein and,
except as specifically set forth herein, neither the Company, Sellers nor
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters.  No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.

 

(g)           Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five (5) days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:

 

If to the Company:

 

Rentrak Corporation

7700 NE Ambassador Place

Portland, Oregon 97220

Attention:  Chief Executive Officer

Facsimile:  (503) 288-1563

 

If to Sellers:

 

The address specified by each Seller in Exhibit A attached hereto

 

If to Purchaser:

 

Mark Cuban

Attn: Robert S. Hart

 

Each party shall provide notice to the other party of any change in address.

 

8

--------------------------------------------------------------------------------


 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Neither
the Company, any Seller nor Purchaser shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other. 
Notwithstanding the foregoing, subject to Section 2(f), Purchaser may assign its
rights hereunder to any person that purchases Common Stock in a private
transaction from Purchaser or to any of its “affiliates,” as that term is
defined under the Exchange Act, without the consent of the Company.

 

(i)            Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Waiver.  Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition.  No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

 

(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, Sellers and Purchaser have caused this
Agreement to be duly executed as of the date first above written.

 

 

THE COMPANY:

 

 

 

RENTRAK CORPORATION

 

 

 

By:

/s/Paul Rosenbaum

 

 

Name:

Paul Rosenbaum

 

 

Title:

Chairman of the Board and CEO

 

 

 

 

 

 

SELLERS LISTED ON EXHIBIT A:

 

 

 

 

 

/s/Kim Cox

 

 

Kim Cox

 

 

 

/s/Susan Cox

 

 

Susan Cox

 

 

 

/s/Tim Erwin

 

 

Tim Erwin

 

 

 

/s/Marty Graham

 

 

Marty Graham

 

 

 

/s/Ken Papagan

 

 

Ken Papagan

 

 

 

/s/Chris Roberts

 

 

Chris Roberts

 

 

 

/s/Paul Rosenbaum

 

 

Paul Rosenbaum

 

 

 

/s/Ron Giambra

 

 

Ron Giambra

 

 

 

/s/Amir Yazdani

 

 

Amir Yazdani

 

 

 

PURCHASER:

 

 

 

/s/Mark Cuban

 

 

Mark Cuban

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Selling Shareholders

 

Name and Address* of Seller

 

Number of Additional Shares

 

Kim Cox and Susan Cox as joint tenants

 

25,000

 

Tim Erwin

 

1,800

 

Marty Graham

 

30,000

 

Ken Papagan

 

15,000

 

Chris Roberts

 

5,000

 

Paul Rosenbaum

 

80,000

 

Ron Giambra

 

5,000

 

Amir Yazdani

 

30,000

 

TOTAL

 

191,800

 

 

--------------------------------------------------------------------------------

*The address of each Seller is 7700 N.E. Ambassador Place, Portland, Oregon
97220.

 

11

--------------------------------------------------------------------------------